Citation Nr: 1302830	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-36 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill). 


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran, who is the appellant, had years of military service ending in April 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO), Atlanta Educational Center, in Atlanta Georgia. 


FINDINGS OF FACT

In August 2012, prior to the promulgation of a decision, the Veteran in writing withdrew his appeal on the issue of entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).

CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2010, the Veteran initiated an appeal on the claim on the issue of entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) after the Educational Center in the Atlanta RO issued an administrative decision denying his claim in a letter dated in March 2010.

The RO in February 2011 certified the Veteran's appeal to the Board.  In a letter written and signed by the Veteran and dated in August 2012, the Veteran advised the Board that he wished to withdraw the appeal on entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim on entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim on entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


